Smith v Safeco Ins. Co. of Am. (2018 NY Slip Op 04264)





Smith v Safeco Ins. Co. of Am.


2018 NY Slip Op 04264


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed June 8, 2018.) 


MOTION NO. (191/18) CA 17-01429.

[*1]RANDAL D. SMITH AND ALICIA SMITH, PLAINTIFFS-APPELLANTS, 
vSAFECO INSURANCE COMPANY OF AMERICA, DEFENDANT-RESPONDENT, ET AL., DEFENDANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.